United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.B., Appellant
and
DEPARTMENT OF THE AIR FORCE,
SECURITY FORCES MATERIEL COMMAND,
RANDOLPH AIR FORCE BASE, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Capp P. Taylor, for the appellant1
Office of Solicitor, for the Director

Docket No. 20-1139
Issued: June 30, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 11, 2020 appellant, through her representative, filed a timely appeal from an
April 3, 2020 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.3

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
3

5 U.S.C. § 8101 et seq.

The Board notes that OWCP received additional evidence following the April 3, 2020 decision. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met her burden of proof to establish a recurrence of
disability, commencing April 8, 2015, causally related to her accepted January 8, 2014
employment injury.
FACTUAL HISTORY
This case has previously been before the Board.4 The facts and circumstances as set forth
in the Board’s prior decisions are incorporated herein by reference. The relevant facts are as
follows.
On January 16, 2014 appellant, then a 25-year-old temporary police officer,5 filed a
traumatic injury claim (Form CA-1) alleging that on January 8, 2014 she sustained severe left foot
pain due to walking approximately three-quarters of a mile in work gear while in the performance
of duty. She stopped work on January 8, 2014 and returned on January 16, 2014. OWCP accepted
the claim for left plantar fibromatosis and subsequently expanded acceptance of the claim to
include left lower limb and left foot/ankle reflex sympathetic dystrophy (RDS).
On February 9, 2015 Dr. Joseph Agostinelli, a treating podiatrist, released appellant to
return to sedentary work.
Appellant returned to a full-time modified job as a police officer with restrictions on
March 3, 2015.
On April 8, 2015 Dr. Agostinelli placed appellant off work until further notice.
By notice dated May 13, 2015, OWCP related that appellant had returned to a modifiedduty job as a police officer on March 3, 2015, but stopped work again on April 8, 2015. It advised
her that the modified police officer position constituted suitable work, and also advised her of the
provisions of 5 U.S.C. § 8106(c) for terminating wage-loss compensation and entitlement to a
schedule award upon abandonment of suitable work. OWCP also informed appellant of her right
to file a claim for a recurrence of disability (Form CA-2a). It afforded her 30 days to submit
additional evidence or argument. No response was received.
OWCP, in a letter dated June 17, 2015, notified appellant that her reasons for abandoning
the position were not valid and provided her with an additional 15 days to report to the position,
or her wage-loss compensation and entitlement to schedule award benefits would be terminated.
It advised her that the position remained available.
By decision dated July 29, 2015, OWCP terminated appellant’s wage-loss compensation
and entitlement to schedule award effective, that date, based on her abandonment of suitable work.

4

Docket No. 18-0978 (issued September 6, 2019).

5

Appellant was hired as term employee with her term set to expire on May 20, 2016. The employing establishment
removed her from employment, effective April 30, 2016, due to her inability to perform the essential functions of her
position.

2

On August 3, 2015 appellant requested a telephonic hearing before a representative of
OWCP’s Branch of Hearings and Review, which was held on March 17, 2016.
By decision dated April 28, 2016, the hearing representative found that, at the time of the
July 29, 2015 decision, OWCP had met its burden of proof to terminate appellant’s compensation
pursuant to 5 U.S.C. § 8106(c) for abandonment of suitable work, effective July 29, 2015.
However, the representative found that further medical development was required regarding
appellant’s work stoppage on April 8, 2015. The hearing representative instructed OWCP to
address appellant’s work capacity and whether she abandoned the modified position.
On May 12, 2016 appellant, through counsel, requested reconsideration of the hearing
representative’s April 28, 2016 decision.
On September 28 and October 12, 2016 OWCP referred appellant for a second opinion
evaluation with Dr. Roman Kesler, an osteopathic physician specializing in neurology, for an
evaluation of her accepted conditions, whether they had resolved, her work restrictions, and
whether she was totally disabled from performing her modified-duty position beginning
April 8, 2015. In a report dated November 9, 2016, Dr. Kesler, concluded that her complex
regional pain syndrome (CRPS)/RSD condition had not resolved, would worsen, and was
permanent. As to the diagnosis of plantar fibromatosis, he deferred to a podiatrist. Dr. Kesler
opined that on the date appellant stopped work, April 8, 2015, that she was not performing any
duties which would have aggravated or caused the diagnosed conditions to cause total disability.
He opined that she was capable of performing the offered position as long as it was sedentary.
On January 27, 2017 OWCP referred appellant to Dr. Scott Rickoff, a podiatrist, for an
opinion as to whether she continued to have residuals and disability due to the accepted left plantar
fibromatosis. He was also asked to provide an opinion as to whether her work duties on April 8,
2015 caused or aggravated her accepted conditions such that she was totally disabled. Dr. Rickoff,
in a report dated February 16, 2017, diagnosed plantar fascial fibromatosis, left foot pain, and left
lower limb CRPS. As to appellant’s work capacity, he concluded that appellant was unable to bear
weight on her left foot and leg, but was capable of sitting two hours in appropriate circumstances.
By decision dated March 31, 2017, OWCP denied wage-loss compensation for the period
April 8 to July 29, 2015. It noted that, both Dr. Kessler and Dr. Rickoff concluded that, while
appellant’s condition had worsened, she could have worked in the modified position offered to
her. OWCP further noted that the remand order did not vacate the section 8106(c) termination so
she that was not entitled to wage-loss compensation or a schedule award due to her refusal of a
suitable position. It also concluded that both second opinion physicians determined that
appellant’s abandonment of the modified position was not warranted.
On April 9, 2017 appellant, through counsel, requested a telephonic hearing before a
representative of OWCP’s Branch of Hearings and Review, which was held on October 10, 2017.
In an April 17, 2017 report, Dr. Agostinelli disagreed with Dr. Kessler’s opinion that
appellant had been capable of performing the duties of the modified position in March/April 2015.
He indicated that she had not been released to return to work in February 2015 and that the
March 2015 return to a modified position was a clerical error on the part of his office.
Dr. Agostinelli opined that, following appellant’s return to a modified position in February 2015,
she sustained a worsening of her condition which rendered her totally disabled from performing
3

the duties of the modified position. Moreover, he opined that the modified position she held was
outside of her work restrictions. Dr. Agostinelli concluded that appellant had been totally disabled
on and after March 2015 due to her RSD condition.
By decision dated December 22, 2017, OWCP’s hearing representative affirmed the
March 31, 2017 decision denying appellant’s recurrence claim for the period April 8 to
July 29, 2015.
On April 9, 2018 appellant, through counsel, appealed to the Board. By decision dated
September 6, 2019, the Board found the case not in posture for a decision.6 The Board found that,
as OWCP undertook development of evidence, it should have procured medical evidence
regarding appellant’s work capacity and ability to perform the modified position. The Board
remanded the case to OWCP for further development of the evidence to determine whether
appellant was disabled from the modified position offered by the employing establishment
commencing April 8, 2015.
On October 9, 2019 OWCP referred appellant for a second opinion evaluation with
Dr. Mohamed Kamel H. Elzawahry, Board-certified in internal medicine neurology, and vascular
neurology, for an opinion on her ability to perform the duties of the modified job as of
April 8, 2015. The statement of accepted facts noted that the limited-duty position was primarily
sedentary with duties of issuing base entry passes for individuals and vehicles, conducting
background checks on contractors, requesting access proper identification credentials prior to entry
for people requesting access to the installation, verifying identity of occupants and authenticity of
state or federally issued credentials, use of Department of Defense and Air Force data systems to
validate personnel status, verify criminal history or status, issue base entry passes for vehicles and
individuals, conduct background checks on contractors, and required to perform office duties of
transferring calls and answering telephones.
Dr. Elzawahry, in a report dated January 21, 2020, noted appellant’s current physical
examination findings and related that she had CRPS, which was severely symptomatic, and posttraumatic stress disorder (PTSD). He opined that perhaps she could perform sedentary work and
deferred to the opinion of her psychiatrist regarding her ability to work based on her PTSD
diagnosis. With respect to physical limitations, Dr. Elzawahry opined that appellant was capable
of sedentary work with foot propped up, which he thought would not cause or worsen her
symptoms.
In a February 17, 2020 report, Dr. Elzawahry summarized appellant’s history of injury and
medical treatment. He provided physical examination findings. Dr. Elzawahry diagnosed left
foot/ankle and CRPS. He opined appellant that was capable of performing up to four hours of
sedentary work, which could be increased as tolerated. However, Dr. Elzawahry noted that
appellant has PTSD and deferred any opinion on her work capability due to this condition to her
psychiatrist. In an attached work capacity evaluation (Form OWCP-5c) dated February 24, 2020,
he opined that she was capable of performing a sedentary job on a trial basis of four hours a day.
Dr. Elzawahry noted that appellant had PTSD and deferred to her psychiatrist regarding her ability
to return to work. He provided work restrictions including up to four hours of sitting and no

6

Supra note 4.

4

walking, twisting, standing, bending/stooping, operating a motor vehicle at work or to and from
work, pushing, lifting, squatting, kneeling, or climbing.
By decision dated April 3, 2020, OWCP again denied appellant’s claim for a recurrence of
disability commencing April 8, 2015, finding the evidence insufficient to establish that she was
totally disabled from performing the modified job. It found Dr. Elzawahry’s opinion that she was
capable of sedentary work constituted the weight of the medical opinion evidence.
LEGAL PRECEDENT
An employee who claims a recurrence of disability due to an accepted employment-related
injury has the burden of proof to establish by the weight of the substantial, reliable, and probative
evidence that the disability for which he or she claims compensation is causally related to the
accepted injury.7 OWCP’s procedures discuss the evidence necessary if recurrent disability for
work is alleged within 90 days of return to duty.8 The focus is on disability rather than causal
relationship of the accepted condition to the employment injury.9
The Board has held that, if recurrent disability from work is claimed within 90 days or less
from the first return to duty, the attending physician should describe the duties which the employee
cannot perform and demonstrate objective medical findings that form the basis for the renewed
disability for work.10
ANALYSIS
The Board finds that this case is not in posture for a decision.
Preliminarily, the Board notes that it is unnecessary to reconsider the evidence appellant
submitted prior to the issuance of OWCP’s December 22, 2017 decision because the Board already
considered this evidence in its September 6, 2019 decision. Findings made in prior Board
decisions are res judicata any further review by OWCP under section 8128 of FECA.11
Following the Board’s remand of the case, in reports dated January 21 and February 17
and 24, 2020, Dr. Elzawahry diagnosed left foot/ankle CRPS and PTSD. Dr. Elzawahry opined
that appellant was capable of a trial of up to four hours of sedentary work, which could be increased
as tolerated, due to the accepted conditions, and deferred to her psychiatrist regarding her work
capability due to her PTSD. However, he did not address the issue of whether she was totally

7

C.B., Docket No. 19-0121 (issued July 2, 2019); W.D., Docket No 09-0658 (issued October 22, 2009); G.T., 59
ECAB 447 (2008); Robert H. St. Onge, 43 ECAB 1169 1992).
8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.5 (June 2013); see
B.R., Docket No. 18-0339 (issued January 24, 2019).
9

Id.

10

See C.B., supra note 7; B.R., supra note 8; J.W., Docket No. 17-0715 (issued May 29, 2018); G.P., Docket No.
14-1150 (issued September 15, 2014); J.F., 58 ECAB 124 (2006).
11

M.M., Docket No. 18-1366 (issued February 27, 2019). E.C., Docket No. 17-1765 (issued January 24,
2018); E.L., Docket No. 16-0635 (issued November 7, 2016).

5

disabled from work beginning April 8, 2015 or whether she was capable of working eight hours in
the modified job.
It is well established that proceedings under FECA are not adversarial in nature, nor is
OWCP a disinterested arbiter. While the claimant has the burden of proof to establish entitlement
to compensation, OWCP shares the responsibility in the development of the evidence to see that
justice is done.12 Once it undertakes development of the record, it must do a complete job in
procuring medical evidence that will resolve the relevant issues in the case.13 Accordingly, the
Board finds that the case must be remanded to OWCP.14
On remand, OWCP shall request a supplemental report from Dr. Elzawahry addressing
whether appellant was totally disabled from work commencing April 8, 2015 due to her accepted
left plantar fibromatosis and left lower limb and left foot/ankle RSD. After this and other such
further development as deemed necessary, OWCP shall issue a de novo decision.
CONCLUSION
The Board finds that the case is not in posture for decision.

12

L.F., Docket No. 20-0459 (issued January 27, 2021); J.R., Docket No. 19-1321 (issued February 7, 2020);
S.S., Docket No. 18-0397 (issued January 15, 2019).
13
14

Id.; see also R.M., Docket No. 16-0147 (issued June 17, 2016).
J.R., supra note 12; S.S., supra note 12; J.T., Docket No. 18-1300 (issued March 22, 2019).

6

ORDER
IT IS HEREBY ORDERED THAT the April 3, 2020 decision the Office of Workers’
Compensation Programs is set aside and the case is remanded for further proceedings consistent
with this decision of the Board.
Issued: June 30, 2021
Washington, DC

Janice B. Askin, Judge
Employees' Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees' Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees' Compensation Appeals Board

7

